DETAILED ACTION
		Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0116184 (Clark).
Regarding claim 1, Clark discloses a shaft assembly (see Figures 15-18) for an aircraft turbomachine, comprising a first outer shaft (520) and a second inner shaft (530), the first outer shaft being intended to be engaged axially on the second shaft and comprising inner longitudinal splines (526) for coupling with outer longitudinal splines (536) of the second shaft, characterized in that:
- the first shaft comprises, upstream of the inner splines with respect to the direction of engagement, an annular row of inner guide teeth (534), the inner teeth being axially aligned with the inner splines and having in cross-section a shape and dimensions similar to those of the inner splines (see Figures 15, 16, and 18), and
- the second shaft comprises, upstream of the outer splines with respect to the direction of engagement, an annular row of outer guide teeth (535), the outer teeth being axially aligned with the outer splines and having in cross-section a shape and dimensions similar to those of the outer splines (see Figures 15, 16, and 18),
and in that when the first and second shafts are in the coupling position, the inner and outer splines are engaged in one another and cooperate with each other in an axial coupling area (522), the inner and outer teeth being situated outside this coupling area (see Figure 18).
Regarding claim 2, Clark discloses when the first (520) and second (530) shafts are being in progress mount one into the other, their teeth (534, 535) are configured to bear and slide in cooperation with each other at the beginning of the mounting to ensure axial alignment of the shafts and their splines (526, 536) and to prevent axial ends opposite to the splines from abutting against each other (see Figure 18 and paragraph [0093]).
Regarding claim 3, Clark discloses the inner teeth (534) are separated axially from the inner splines (526) of the first shaft (520) by a distance (provided by the small taper between the sections) which is smaller than the axial dimension of the outer teeth (535), and/or the outer teeth are separated axially from the outer splines (536) of the second shaft (530) by a distance which is smaller than the axial dimension of the inner teeth (534; see Figure 18).
Regarding claim 4, Clark discloses the inner teeth (534) comprise chamfered peripheral edges on the side opposite to the inner splines (526), and/or the outer teeth (535) comprise chamfered peripheral edges on the side opposite to the outer splines (536; see angled edges in Figure 18).
Regarding claim 5, Clark discloses at least one of the shafts (520, 530) comprises a number of teeth (534, 535) identical to the number of its splines (526, 536; see paragraph [0093]).
Regarding claim 10, Clark discloses an aircraft turbomachine (see NOTE below) comprising at least one assembly according to claim 1 (see rejection above).
NOTE: It is to be noted the preamble of “an aircraft turbomachine” adds no patentable weight to the claim, as the claim only requires the at least one assembly from claim 1.
Regarding claim 11, Clark discloses the first (520) and second (530) shafts are a reduction sun gear and a low pressure shaft, or two low pressure shafts (the shafts can be said to be low pressure shafts since are connected via circlip 511, or since no fluid flows through them).
Regarding claim 12, Clark discloses a method of assembling a turbomachine according to claim 11, comprising the steps of:
- aligning the shafts (520, 530) with each other,
- bringing the shafts closer to each other so that the teeth (534, 535) of the shafts cooperate by bearing and sliding until they are positioned to allow their engagement with each other, and the splines (526, 536) of the shafts are axially aligned so that they can be fitted into each other without risk of contact, and
- moving the shafts into each other to their coupling position, in which the splines cooperate with each other in an axial coupling area (522), the teeth being situated outside this area and therefore not intended to participate in the transmission of a torque between the shafts (see Figures 15-18 and paragraph [0093]).
Regarding claim 13, Clark discloses the inner teeth (534) are separated axially from the inner splines (526) of the first shaft (520) by a distance (provided by the small taper between the sections) which is smaller than the axial dimension of the outer teeth (535), and/or the outer teeth are separated axially from the outer splines (536) of the second shaft (530) by a distance which is smaller than the axial dimension of the inner teeth (534; see Figure 18).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Clark in view of US 9,476,459 (Lemmers).
Regarding claim 6, Clark discloses the assembly according to claims 1, but does not expressly disclose at least one of the shafts (520, 530) comprises a number of teeth (534, 535) smaller than the number of its splines (526, 536).
Lemmers teaches an assembly (200) comprising first (300) and second (212) shafts, wherein at least one of the shafts comprises a number of teeth smaller than the number of its splines. Lemmers teaches it is a design choice known in the art of spline and tooth combination assemblies to choose between said number of teeth smaller than the number of its splines, or said number being the same (see column 4, lines 16-33). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the assembly of Clark such that at least one of the shafts comprises a number of teeth smaller than the number of its splines, as taught in Lemmers, as Lemmers teaches it is a design choice known in the art of spline and tooth combination assemblies to choose between said number of teeth smaller than the number of its splines, or said number being the same.

In the interest of compact prosecutive, the following alternative rejection is made:
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Clark in view of US 7,736,083 (Lescure).
Regarding claim 10, Clark discloses at least one assembly according to claim 1, but does not expressly disclose an aircraft turbomachine comprising at least one assembly according to claim 1.
Lescure teaches it is known to provide a spline and tooth combination assembly in an aircraft turbomachine in order to decrease the stress imparted on the turbomachine (see column 3, lines 31-36). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the assembly of Clark in an aircraft turbomachine, as taught in Lescure, as it is known to provide a spline and tooth combination assembly in an aircraft turbomachine in order to decrease the stress imparted on the turbomachine.
Regarding claim 11, Lescure teaches the first and second shafts are a reduction sun gear and a low pressure shaft, or two low pressure shafts (see column 2, lines 42-48).

Allowable Subject Matter
Claims 7-9 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 7 and 14, the combination of Clark and Lemmers teaches the assembly according to claim 6, but fails to disclose one of the shafts (520, 530) comprises a number of teeth (534) smaller than the number of teeth (535) of the other of the shafts. The prior art fails to fairly show or suggest a modification to the combination of Clark and Lemmers such that one of the shafts comprises a number of teeth smaller than the number of teeth of the other of the shafts.
Regarding claims 8 and 9, the combination of Clark and Lemmers teaches the assembly according to claim 6, but fails to disclose one of the shafts (520, 530) comprises an annular row of teeth (534, 535) regularly spaced from each other by a pitch equal to twice the pitch between its splines (526, 536). The prior art fails to fairly show or suggest a modification to the combination of Clark and Lemmers such that one of the shafts comprises an annular row of teeth regularly spaced from each other by a pitch equal to twice the pitch between its splines.

Conclusion
The prior art set forth in the attached Notice of References Cited (PTO-892) made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220. The examiner can normally be reached M-F 7:30 AM – 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/Primary Examiner, Art Unit 3678 
July 26, 2022